DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 02/03/2021.

 	Applicant argued in the remark that Nukala fails to disclose a system where the first and second client devices communicate over a local area network.  

 	 Examiner respectfully disagrees, Nukala disclose, par 0020, a first one of the devices 104, i.e. first device, provides a second one of the devices 104, i.e. second device, with access to local storage of the first device. So this can be seen that those devices have a local connection for accessing shared content. 
However, since, the claim has been amended with the limitation “ a local network”, here is the new prior at  Grassel  discloses sending, by a first client device on a local area network, an announcement message to a second client device on the local area network, the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (0037,The device ID field 212 holds data that uniquely indicates a different mobile UE 101 that is in direct (e.g., near-field),i.e. local network, communication with the local UE 101 on which resides the data structure 200. That local devices data structure 200 is on local UE 101m, i.e. first device, that is in local communication with different UE 101a, i.e. second device ); 
, by a connection over the local area network between the first client device and the second client device ( par 0037, that local devices data structure 200 is on local UE 101m, i.e. first device, that is in local communication, i.e. synchronizing  with , with different UE 101a, i.e. second device and 0051,The item ID field 304, i.e. content item, holds data that uniquely identifies an individual post on the service over which an ownership right is to be exercised. For example, item ID field 304 holds data that indicates the item ID 1234567 for the post of the image of User A and user M at a bar wherein user A is synchronized with the user M using the item ID, i.e. a shared content item).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nukala et al US 2012/0324589 in view of Grassel eta l US 2012/0110642  in view of Brouwer et al US 2014/0281540.

 	As per claim 1, Nukala discloses a method comprising: 
 	 sending, by content management system( fig.1, 102, content sharing service ), a first secure identifier by an announcement message to the first client device and the second client device ( 0020 ,a first one of the devices 104 provides a second one of the devices 104 with access to local storage of the first device if, for example, the second device does not have sufficient available storage for all the content shared by all the devices 104 at that moment in time. If the first device were to delete content, the deleted content is first mirrored to the event store 106 so that the second device can access the content at a future date/time., and 0022 the user may have a mobile telephone as one device 104 and a laptop as another device 104 with both devices 104 being connected, i.e. synchronizing for content sharing,  to the same event ). 
 	receiving, by the first client device, a synchronization message requesting to synchronize local copies of the shared content item stored on the first client device and the second client device (par 0025,0046 the content sharing service 102 sends an event notification i.e.  synchronization message  that includes the global identifier 516 copies of the shared content item and the appropriate private identifier 518 to each of the devices 104 that are potential participants, device #1 first client device …. Device #N the second client device to the event, content ) are stored by the mobile computing device 502 and potential participants device stored on the first client device and the second client device ),
 	 the synchronization message comprising a second secure identifier that uniquely identifies at least one of the second client device or the shared content item (par 0047  The content sharing service 102 selectively shares the received content with the other participant devices 104 based on the private identifiers 518,i.e. a second secure identifier , of the content-producing device 104 and of the other participant devices 104,); 
based on the first secure identifier and the second secure identifier, verifying, by the content service, the first client device, that the second client device is authorized to  access the shared content item ( par 0016 The event participants use the global identifier 516 and the private identifier 518 to submit content to a content sharing service 102 that automatically shares the submitted content with other event participants. Wherein the content sharing can be used by other participants to use the content in the group and wherein the participants are authorizing each other to use the content from the content sharing service 202 by using the two identifiers, the global identifier 516 and the private identifier 518 and 0026 the private identifier 518 may include a globally unique identifier (GUID), login credentials (e.g., username and password), or other data identifying the participant. The private identifier 518 may also include a key or other data string for use by the event participant to encrypt content or digitally sign the content submitted to the content sharing service 102. The key or other data string may be used by the content sharing service 102 to authenticate,  verifying, by the content service , the event participant and/or the submitted content. Wherein the identifiers are used by the service 202 to authenticate the participants); and  

verifying, by the first client device, that the second client device is authorized to access the shared content item (0037, a user may forward i.e. authorized, a received request to join an event to a co-worker or other suggested participant who then responds to the content sharing service 102 using the original global identifier 516 and the original private identifier 518);

synchronizing, by a connection over the local area network between the first client device and the second client device, the local copies of the shared content item stored on the first client device and the second client device ( par 0063 the mobile computing device 502, the first client device, to receive content, local copies, created by event participants and selectively share the received content with other participants, the second client device and 0064,If the received content is designated for all participants, then content is shared by the mobile computing device 502 with all participants rather than to a selected group).


 	Nukala does not explicitly disclose sending, by a first client device on a local area network, an announcement message to a second client device on the local area network, the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (bolded emphasis); 
 	synchronizing, by a connection over the local area network between the first client device and the second client device.

 	However, Grassel  discloses sending, by a first client device on a local area network, an announcement message to a second client device on the local area network, the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (0037,The device ID field 212 holds data that uniquely indicates a different mobile UE 101 that is in direct (e.g., near-field),i.e. local network, communication with the local UE 101 on which resides the data structure 200. That local devices data structure 200 is on local UE 101m, i.e. first device, that is in local communication with different UE 101a, i.e. second device ); 
 	synchronizing, by a connection over the local area network between the first client device and the second client device ( par 0037, that local devices data structure 200 is on local UE 101m, i.e. first device, that is in local communication, i.e. synchronizing  with , with different UE 101a, i.e. second device and 0051,The item ID field 304, i.e. content item, holds data that uniquely identifies an individual post on the service over which an ownership right is to be exercised. For example, item ID field 304 holds data that indicates the item ID 1234567 for the post of the image of User A and user M at a bar wherein user A is synchronized with the user M using the item ID, i.e. a shared content item).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of sending, by content sharing service, identifiers by an announcement message to the first client device and the second client device of Nukala, based on the teaching of sharing the content object using the unique identifiers in the local network of Grassel, because doing so would granting to multiple users rights for content on a service(par 0022).

 	 The combination does not disclose the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system; synchronizing, by a connection over the local area network between the first client device and the second client device.

 	 However, Brouwer discloses the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (fig.3 and fig.7,par 0065,a user of one of the devices with certificate / password  associated with the cloud storage, i.e. associate with content  service account enables a keychain syncing feature on the device, the device creates the sync circle 420 and registers itself into the sync circle 420); synchronizing, by a connection over the local area network between the first client device and the second client device (par 0057 the sync circle, i.e. synchronizing, is linked to a cloud services account and devices associated with the cloud services account ).


 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of sending, by content sharing service, identifiers by an announcement message to the first client device and the second client device of Nukala, based on the teaching of sharing the content object using the unique identifiers in the local network of Grassel, based on the teaching of sync the devices and devices are associated with the cloud service account of Brouwer, because doing so would authorizing the devices for communication using the secret password data, thus to authenticating the identity of the user of the cloud service account(par 0057). 

 	As per claim 2, Nukala in view of Grassel in view of Brouwer discloses the method of claim 1, wherein sending the announcement message comprises broadcasting the announcement message over the local area network (Brouwer, fig.7, 0057  identity of a user/device  as the signer of a message, i.e. announcement message, document).  

 	As per claim 3, Nukala in view of Grassel in view of Brouwer discloses the method of claim 1, further comprising:   receiving, by the first client device, a shared secret key from the content management system, the shared secret key being associated with the shared content item ( Brouwer, fig.7,  devices are  receiving the password par 0057 The cloud services 305 also stores user signatures in storage 315 ); and generating the first secure identifier using the shared secret key( Brouwer, par 0057 The storage 315 in some such embodiments includes signatures signed with a private key of a user signing public/private key pair generated, i.e.  generating , based on a password of the cloud services account to indicate that the user of the cloud services 305 account is the signer).  

 	As per claim 4, Nukala in view of Grassel in view of Brouwer discloses the method of claim 3, wherein the first secure identifier is generated further based on at least one of a namespace identifier or a cryptographic nonce uniquely generated for the announcement message (Brouwer, 0057, A user signature, i.e. first secure identifier is a digital signature for authenticating the identity of a user as the signer of a message).  


 	As per claim 6, Nukala in view of Grassel in view of Brouwer discloses the method of claim 1, wherein a local copy of the shared content item is stored and available at the first client device, and wherein the announcement message provides an indication that the local copy of the shared content item is stored and available at the first client device, the indication being based on the first secure identifier ( Nukala par 0025,0046 the content sharing service 102 sends an event notification i.e.  synchronization message  that includes the global identifier 516 copies of the shared content item and the appropriate private identifier 518 to each of the devices 104 that are potential participants, device #1 first client device …. Device #N the second client device to the event, content) are stored by the mobile computing device 502 and potential participants device stored on the first client device and the second client device). 
 
 	As per claim 7, Nukala in view of Grassel in view of Brouwer discloses the method of claim 1, wherein the first secure identifier is generated based on at least one of a shared secret key, a namespace identifier, or a cryptographic nonce uniquely generated for the announcement message, and wherein the announcement message is associated with one or more user accounts on the content management system ( Brouwer, 0057, A user signature, i.e. first secure identifier is a digital signature for authenticating the identity of a user as the signer of a message, i.e. the announcement message and devices associated with the cloud services account ).  

  	As per claim 8, Nukala discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors ( fig.1, content sharing service ), cause the one or more processors to: 
 	send, by a first client device on a local area network, an announcement message to a second client device on the local area network, the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (fig.1, par 0003 sending a global identifier and one of a plurality of private identifiers to each of the identified potential participants by the content sharing service 202, par 0025 the notification occurs by sending the global identifier 516 and one of a plurality of private identifiers 518 to each of the identified potential participants i.e. the first client device and the second client device ); 
 	receive, by the first client device, a synchronization message requesting to synchronize local copies of the shared content item stored on the first client device and the second client device, (par 0025,0046 the content sharing service 102 sends an event notification i.e.  synchronization message  that includes the global identifier 516 copies of the shared content item and the appropriate private identifier 518 to each of the devices 104 that are potential participants, device #1 first client device …. Device #N the second client device to the event, content ) are stored by the mobile computing device 502 and potential participants device stored on the first client device and the second client device ); 
   	the synchronization message comprising a second secure identifier that uniquely identifies at least one of the second client device or the shared content item (par 0047  The content sharing service 102 selectively shares the received content with the other participant devices 104 based on the private identifiers 518,i.e. a second secure identifier , of the content-producing device 104 and of the other participant devices 104).
 	verifying, by the first client device, that the second client device is authorized to access the shared content item (0037, a user may forward i.e. authorized, a received request to join an event to a co-worker or other suggested participant who then responds to the content sharing service 102 using the original global identifier 516 and the original private identifier 518);

  	synchronizing, by a connection over the local area network between the first client device and the second client device, the local copies of the shared content item stored on the first client device and the second client device ( par 0063 the mobile computing device 502, the first client device, to receive content, local copies, created by event participants and selectively share the received content with other participants, the second client device and 0064,If the received content is designated for all participants, then content is shared by the mobile computing device 502 with all participants rather than to a selected group).


 	Nukala does not explicitly disclose sending, by a first client device on a local area network, an announcement message to a second client device on the local area network, the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (bolded emphasis); synchronizing, by a connection over the local area network between the first client device and the second client device.


 	However, Grassel  discloses sending, by a first client device on a local area network, an announcement message to a second client device on the local area network, the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (0037,The device ID field 212 holds data that uniquely indicates a different mobile UE 101 that is in direct (e.g., near-field),i.e. local network, communication with the local UE 101 on which resides the data structure 200. That local devices data structure 200 is on local UE 101m, i.e. first device, that is in local communication with different UE 101a, i.e. second device ); 
 	synchronizing, by a connection over the local area network between the first client device and the second client device ( par 0037, that local devices data structure 200 is on local UE 101m, i.e. first device, that is in local communication, i.e. synchronizing  with , with different UE 101a, i.e. second device and 0051,The item ID field 304, i.e. content item, holds data that uniquely identifies an individual post on the service over which an ownership right is to be exercised. Item ID field 304 holds data that indicates the item ID 1234567 for the post of the image of User A and user M at a bar wherein user A is synchronized with the user M using the item ID, i.e. a shared content item).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of sending, by content sharing service, identifiers by an announcement message to the first client device and the second client device of Nukala, based on the teaching of sharing the content object using the unique identifiers in the local network of Grassel, because doing so would granting to multiple users rights for content on a service(par 0022).

  	 The combination does not disclose the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system; synchronizing, by a connection over the local area network between the first client device and the second client device.

  	However, Brouwer discloses the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (fig.3 and fig.7,par 0065,a user of one of the devices with certificate / password  associated with the cloud storage, i.e. associate with content  service account enables a keychain syncing feature on the device, the device creates the sync circle 420 and registers itself into the sync circle 420); synchronizing, by a connection over the local area network between the first client device and the second client device (par 0057 the sync circle, i.e. synchronizing, is linked to a cloud services account and devices associated with the cloud services account ).


 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of sending, by content sharing service, identifiers by an announcement message to the first client device and the second client device of Nukala, based on the teaching of sharing the content object using the unique identifiers in the local network of Grassel, based on the teaching of sync the devices and devices are associated with the cloud service account of Brouwer, because doing so would authorizing the devices for communication using the secret password data, thus to authenticating the identity of the user of the cloud service account(par 0057). 


 	As per claim 9, Nukala in view of Grassel in view of Brouwer discloses the non-transitory computer-readable medium of claim 8, wherein sending the announcement message comprises broadcasting the announcement message over the local area network (Brouwer, fig.7, 0057 identity of a user/device as the signer of a message, i.e. announcement message, document).  

 	As per claim 10, Nukala in view of Grassel in view of Brouwer discloses the non-transitory computer-readable medium of claim 8, the instructions, when executed by the one or more processors, further cause the one or more processors to: receive, by the first client device, a shared secret key from the content management system, the shared secret key being associated with the shared content item (Brouwer, fig.7,  devices are  receiving the password par 0057 The cloud services 305 also stores user signatures in storage 315 ); and generate the first secure identifier using the shared secret key (Brouwer, par 0057 The storage 315 in some such embodiments includes signatures signed with a private key of a user signing public/private key pair generated, i.e.  generating, based on a password of the cloud services account to indicate that the user of the cloud services 305 account is the signer ).  

 	As per claim 11,  Nukala in view of Grassel in view of Brouwer discloses the non-transitory computer-readable medium of claim 10, wherein the first secure identifier is generated further based on at least one of a namespace identifier or a cryptographic nonce uniquely generated for the announcement message (Brouwer, 0057, A user signature, i.e. first secure identifier is a digital signature for authenticating the identity of a user as the signer of a message ).  

 	As per claim 13, Nukala in view of Grassel in view of Brouwer discloses the non-transitory computer-readable medium of claim 8, wherein a local copy of the shared content item is stored and available at the first client device, and wherein the announcement message provides an indication that the local copy of the shared content item is stored and available at the first client device, the indication being based on the first secure identifier(Nukala par 0025,0046 the content sharing service 102 sends an event notification i.e.  synchronization message  that includes the global identifier 516 copies of the shared content item and the appropriate private identifier 518 to each of the devices 104 that are potential participants, device #1 first client device …. Device #N the second client device to the event, content) are stored by the mobile computing device 502 and potential participants device stored on the first client device and the second client device).  

 	As per claim 14, Nukala in view of Grassel in view of Brouwer discloses the non-transitory computer-readable medium of claim 8, wherein the first secure identifier is generated based on at least one of a shared secret key, a namespace identifier, or a cryptographic nonce uniquely generated for the announcement message, and wherein the announcement message is associated with multiple user accounts on the content management system ( Brouwer, 0057, A user signature, i.e. first secure identifier is a digital signature for authenticating the identity of a user as the signer of a message, i.e. the announcement message and devices associated with the cloud services account).  


Claims 15, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al US 2014/0281540 in view of Grassel et al US 2012/0110642.

As per claim 15, Brouwer disclose a method comprising: 
 	receiving, by a first client device on a local area network, an announcement message sent by a second client device on the local area network ( col 5, lines 5-15, when device A, i.e. a first client device, receives the password 4, device A sends to device B a copy of the password 4 that is encrypted in a format that only device B can decrypt and sends to device C), the announcement message comprising a first secure identifier that uniquely identifies (col 14, metadata describing the password 705, i.e. a first secure identifier, that identifies the content metadata for sharing  device B, thus, is in sync, i.e.  announcement message, with device A) a shared content item associated with one or more user accounts on a content management system  (fig.3 and fig.7,par 0065,a user of one of the devices with certificate / password  associated with the cloud storage, i.e. associate with content  service account enables a keychain syncing feature on the device, the device creates the sync circle 420 and registers itself into the sync circle 420).
 	based on the announcement message, determining, by the first client device, that the second client device has a local copy of the shared content item(col 11, lines 16-25,  At 630, the process 600 determines whether the request is already approved by a device in the sync circle, the process 600 determines that the request is already approved by a device, i.e. first client device, in the sync circle when the storage 425 includes a signature of (1) the list of devices in the sync circle 420 and (2) the requesting device that is signed with the private key of a device signing public/private key pair that belongs to a device in the sync circle); 

 	sending, by the first client device to the second client device, a synchronization message requesting to synchronize the shared content item between the first client device and the second client device, the synchronization message comprising a second secure identifier that uniquely identifies at least one of the first client device or the shared content item ( col 5, lines 4-10, device A, i.e. the first client device, is sending device B and C a copy of the password 4 in order to sync the password 4 with device B and C. ); and   
 	synchronizing, via a connection over the local area network between the first client device and the second client device, ( col 12, lines 18-20, the process 600 synchronizes (at 690) with device B the keychains that are specified to be synchronized between devices in the sync circle ).  
 	
 	Brouwer does not explicitly discloses sending, by the first client device to the second client device, a synchronization message requesting to synchronize the shared content item between the first client device and the second client device, the synchronization message comprising a second secure identifier that uniquely identifies at least one of the first client device or the shared content item.

 	However, Grassel  discloses sending, by a first client device on a local area network, an announcement message to a second client device on the local area network, the announcement message comprising a first secure identifier that uniquely identifies a shared content item associated with one or more user accounts on a content management system (0037,The device ID field 212 holds data that uniquely indicates a different mobile UE 101 that is in direct (e.g., near-field),i.e. local network, communication with the local UE 101 on which resides the data structure 200. That local devices data structure 200 is on local UE 101m, i.e. first device, that is in local communication with different UE 101a, i.e. second device ); 
 	synchronizing, by a connection over the local area network between the first client device and the second client device ( par 0037, that local devices data structure 200 is on local UE 101m, i.e. first device, that is in local communication, i.e. synchronizing  with , with different UE 101a, i.e. second device and 0051,The item ID field 304, i.e. content item, holds data that uniquely identifies an individual post on the service over which an ownership right is to be exercised. For example, item ID field 304 holds data that indicates the item ID 1234567 for the post of the image of User A and user M at a bar wherein user A is synchronized with the user M using the item ID, i.e. a shared content item).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of sending, by content sharing service, identifiers by an announcement message to the first client device and the second client device of Nukala, based on the teaching of sharing the content object using the unique identifiers in the local network of Grassel, because doing so would granting to multiple users rights for content on a service(par 0022).

 
  	As per claim 16, Brouwer in view of Grassel discloses the method of claim 15, wherein the first secure identifier is generated based on at least one of a shared secret key, a namespace identifier or a cryptographic nonce (Brouwer, 0037 as members of a synchronization group (also referred to as a sync group or sync circle). A keychain, in some embodiments, is a defined collection of data that may include passwords, private keys, certificates, secure notes), 
 	wherein the cryptographic nonce is uniquely generated for the announcement message and the shared secret key is associated with the shared content item ( Brouwer, 0074  sync circle also stores passwords that the process 500 generates the user signing key pair based on the password and the random string for sharing between members of the sync circle 420).  


 	As per claim 17, Brouwer in view of Grassel discloses the method of claim 16, further comprising: 
 	receiving, by the first client device, the shared secret key from the content management system (Brouwer,0068 a password, secret key is shared with devices in the sync circle 420, associated with the cloud storage service account and (2) a random string (e.g., a 256-bit string) that is shared among the devices in the sync circle 420. ); and generating the second secure identifier using the shared secret key ( Brouwer ,0074 generates the user signing key pair based on the password and the random string for sharing between members of the sync circle 420).  


 	As per claim 19, Brouwer in view of Grassel discloses the method of claim 15, synchronizing the shared content item between the first client device and the second client device comprises synchronizing the shared content item directly between the first client device and the second client device ( Brouwer, col 12, lines 18-20, the process 600 synchronizes (at 690) with device B the keychains that are specified to be synchronized between devices in the sync circle). 
 
 	As per claim 20, Brouwer in view of Grassel discloses the method of claim 15, wherein the synchronization message comprises at least one of a peer identifier associated with the first client device, an expiration time, or a cryptographic nonce ( Brouwer, 0057, A user signature, i.e. first secure identifier is a digital signature for authenticating the identity of a user as the signer of a message).  



 				Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Example, exactly every limitations from the claims 5,12 and 18 are incorporated into the all independent claims respectively.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495